Fourth Court of Appeals
                                  San Antonio, Texas
                                        JUDGMENT
                                      No. 04-22-00037-CR

                                   Willie Earl HAYWOOD,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                    From the 456th District Court, Guadalupe County, Texas
                                Trial Court No. 20-0970-CR-A
                        Honorable Heather H. Wright, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE RIOS, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the judgment of the trial court is
MODIFIED to delete the assessment of court appointed attorney’s fees against appellant Willie
Earl Haywood, and the judgment is AFFIRMED AS MODIFIED. The trial court clerk is
ORDERED to prepare and file in this case a corrected bill of costs showing that no court appointed
attorney’s fees are assessed against Haywood. Counsel’s motion to withdraw is GRANTED.

       SIGNED September 21, 2022.


                                                 _____________________________
                                                 Rebeca C. Martinez, Chief Justice